Citation Nr: 0733919	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-26 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-operative residuals of ulcerative colitis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 2000 to April 
2002.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
in which the RO in Portland, Oregon, inter alia, granted the 
veteran's claim for service connection for ulcerative colitis 
status post colectomy with reanastomosis and assigned a 
noncompensable evaluation, effective April 4, 2002.  
Subsequently, the file was transferred to the RO in Portland, 
Oregon.  In March 2003, the veteran filed a notice of 
disagreement (NOD).  In a December 2003 rating decision, the 
RO increased the veteran's rating for this service-connected 
disability to 30 percent, effective April 4, 2002.  

A statement of the case (SOC) was issued in May 2004, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in July 2004.  After 
receipt of additional evidence, the RO continued the denial 
of the claim on appeal (as reflected in a December 2005 
supplemental SOC (SSOC)) and forwarded this matter to the 
Board for further appellate consideration.

In November 2006, the Board remanded this matter to the RO 
(via the Appeals Management Center (AMC), in Washington, 
D.C.) for further action, to include scheduling the veteran 
for a VA digestive system examination.  After accomplishing 
the requested action, the RO/AMC continued the denial of the 
claim on appeal (as reflected in a July 2007 SSOC) and 
returned this matter to the Board for further appellate 
consideration.

As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  The veteran's service-connected residuals of post-
operative ulcerative colitis are manifested by fairly 
frequent involuntary bowel movements, non-bloody stools, 
periodic urgency, and extensive leakage; these symptoms are 
indicative of colitis that is severe.


CONCLUSION OF LAW

The criteria for an initial rating of 60 percent for post-
operative residuals of ulcerative colitis are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114, 
Diagnostic Code 7332 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended, at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a December 2006 post-rating letter, the 
AMC provided notice to the appellant regarding what 
information and evidence was needed to substantiate the claim 
for a higher rating for post-operative residuals of 
ulcerative colitis, as well as what information and evidence 
must be submitted by the appellant, what information and 
evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claim.  This same letter also 
informed the appellant how disability ratings and effective 
dates are assigned and the type of evidence that impacts 
those determinations.  The May 2004 SOC and the December 2005 
SSOC provided notice to the appellant of the information and 
evidence necessary for a higher rating for his post-operative 
residuals of ulcerative colitis.  After issuance of each 
notice described above, and opportunity for the appellant to 
respond, the July 2007 SSOC reflects readjudication of the 
claim.  Hence, the appellant is not shown to be prejudiced by 
the timing of VCAA-compliant notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also, Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or SSOC, is sufficient to cure 
a timing defect).

Regarding the Dingess/Hartman notice, the Board notes that 
the December 2006 letter from the RO informed the appellant 
how disability ratings and effective dates are assigned and 
the type of evidence that impacts those determinations.  The 
Board also finds that the appellant is not prejudiced by the 
timing of this notice.  Because the Board's decision herein 
denies the claim now under consideration, no disability 
rating or effective date is being, or is to be, assigned; 
accordingly, there is no possibility of prejudice to the 
veteran under the requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, outpatient treatment records from the VA Medical 
Center (VAMC) in Portland, Oregon, as well as VA examination 
reports.  Also of record and considered in connection with 
the claim are various written statements by the veteran and 
his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
(to include via the AMC), the appellant has been notified and 
made aware of the evidence needed to substantiate this claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


II.  Higher Initial Rating

A.  Factual Background

An unsigned statement from J.J.K., D.O., in December 2002 
states that the veteran had to be careful about the quantity 
and types of food that he ate, that he ate approximately six 
small meals a day, that variation led to frequent watery 
stools which were of a nature that he sometimes could not 
control when the veteran then needed to go to the bathroom 
immediately.  Dr. J.J.K. also wrote that, depending on the 
situation, the veteran needed to go to the bathroom between 3 
and 12 times a day.

According to VA medical records in the claims file, the 
veteran had an episode of pouchitis in June 2003.  He had a 
recurrence of liquid bowel movements and Flagyl was 
administered for three weeks before an antibiotic was given 
for two weeks.  It was noted that the veteran had 8 stools 
per a 24-hour period.  A June 2003 flexible sigmoidoscopy 
showed a mucosal abnormality or chronic inflammation of the 
rectum.  Erythema, erosions, and anastamotic ulcers were 
present and friability was mild.  A vascular pattern was 
absent.  An ulceration was present at distal anastomosis (5 
centimeters).  This area was described as very tender, 
ulcerated, and friable.  Some small discrete circular 
superficial ulcers (measuring approximately 3 millimeters) 
were present more proximally at about 10 centimeters.  The 
majority of the mucosa appeared relatively normal.  An 
antibiotic was then administered for two weeks and a 
suppository for four weeks.  A biopsy of the ileal pouch 
showed moderate nonspecific chronic inflammation with dense 
lymphoid aggregates, blunting of villi with focal acute 
inflammation and erosion of surface epithelium.  No 
granulomas were seen.

The veteran underwent a VA rectum and anus examination in 
August 2003.  According to the examination report, the 
veteran was diagnosed in April 2001 with ulcerative colitis 
after complaining of bloody diarrhea and dehydration and 
stomach cramps.  In May 2001 he had surgery, a total 
colectomy with a colostomy and in August 2001 had another 
surgery for colostomy colosure and re-anastomosis as well as 
formation of a J pouch.  He then was asymptomatic until May 
2003 when he complained of pain with bowel movements and a 
little bit of blood.  Diagnosis then was pouchitis.  He was 
diagnosed with pouchitis in June 2003 after a lower endoscopy 
and small ulcerations also were noted.  The veteran currently 
took an antibiotic and a suppository and did not report 
problems.  It was noted that since the colectomy, the veteran 
had frequent bowel movements of a loose nature, two in the 
morning and then about every 5 to 6 hours during the day.  
His stools were non-bloody since his treatment for pouchitis.  
A 10-pound weight gain since the veteran moved to Oregon was 
noted.  Also noted were no night sweats, no abdominal pain 
and no diarrhea.  His six daily bowel movements were 
attributed as a residual of his colectomy.  On examination, 
the veteran was adequately nourished, weighed 173 pounds, and 
stood five-feet eight-inches.  

Diagnosis was ulcerative colitis status post a total 
colectomy with the veteran having a residual of that, with 
fairly frequent bowel movements about 6 times a day with the 
stool of a somewhat loose nature.  The use of topical 
medication to protect the mucosa and skin of the rectum was 
required.  Surgery scars were well healed and nontender and 
did not cause any problems, but the veteran needed to use 
rectal suppositories twice a day long-term because of 
recurrent problems with pouchitis status post the colectomy 
with reanastomosis for the ulcerative colitis.

A November 2003 VA medical record notes that the veteran 
stated that since June 2003 he had recurrent episodes of 
increasing number and watery bowel movements approximately 
one week after stopping whatever antibiotic he took.  
Currently he had 3 to 5 bowel movements per day and twice 
during the night.  Stools were of applesauce consistency and 
non-bloody.

A December 2003 VA medical record reflects the veteran 
reported 6 to 8 bowel movements per day that were of pudding 
consistency and non-bloody.

A January 2004 VA medical record reflects that the veteran 
reported he had 6 to 10 non-bloody bowel movements per day 
and suffered no abdominal pain.

A July 2004 VA medical record reflects a J pouch random 
biopsy which showed small bowel mucosa with no diagnostic 
abnormality.  There was a mild chronic inflammatory 
infiltrate of the lamina propria, but no active colitis or 
surface ulceration.   There were no granulomas and no 
dysplasia.

Other July 2004 VA medical records state that the veteran had 
6 to 10 non-bloody bowel movements every 24 hours, that he 
arose two to three times a night to have a bowel movement 
depending on what he ate, and that he did not have diarrhea 
or constipation.

An August 2004 VA medical record noted that the veteran had 
no bloody stools, but still had 6 to 8 applesauce-like stools 
per day.  It also was noted that he was admitted to the VAMC 
gastrointestional clinic for two days the previous month for 
a perirectal abscess.  Another August 2004 medical record 
showed no symptoms of a recurrent abscess.

A May 2007 VA medical record reflected the veteran's 
observation that he occasionally had fecal urgency and 
leakage of stool, particularly at night.  

The veteran underwent a VA examination in May 2007.  
According to the report of the examination, the veteran 
thought he averaged about 10 to 12 loose bowel movements per 
day and that this was stable for him.  He did not think that 
he had any episodes of pouchitis for at least the past year 
and he denied any fevers or chills.  The veteran complained 
of occasional fecal urgency and leakage of stool, 
particularly at night.  He also had episodes when his pouch 
did not seem to be emptying very well and he had to strain to 
empty the pouch.  It was noted that this could cause perianal 
irritation.  The veteran denied blood in his stools.  He 
currently used Metamucil powder and tablets, but was no 
longer on antibiotics.  He avoided spicy foods and chocolate, 
as they tended to exacerbate his loose stools.  Over the past 
year his symptoms were stable.  

A flexible sigmoidoscopy to examine the ileoanal J pouch 
showed no inflammation and the tissue at anastamosis looked 
healthy.  No biopsies were taken since the veteran's symptoms 
were stable and he did not appear to have pouchitis.  

A June 2007 medical opinion by one of the May 2007 VA 
examiners stated that the veteran currently had 10 to 12 
stools per day, with fairly good continence.  Occasionally, 
there were nocturnal stools.  The veteran took fiber to firm 
up consistency and he denied fever, chills, joint pain and 
other symptoms consistent with pouchitis.  It was noted that 
his flexible sigmoidoscopy in May 2007 did not reveal any 
mucosal abnormalities consistent with pouchitis, neoplasia, 
Crohn's disease or other complications.  There was no 
stricture and the mucosa looked very healthy.  Based on a 
review of the claims file, this examiner found that the 
veteran had pouchitis in the first one to two years after his 
surgery in 2002 and that he had responded readily to a short 
course of antibiotics.  The frequency of diarrhea, however, 
was noted as quite disabling and probably led to the perianal 
abscess in 2004.

The June 2007 VA opinion noted that the veteran's current 
clinical condition was stable, though the veteran had more 
frequency than he would like.  He might have a component of 
irritable pouch as he had occasional trouble evacuating the 
pouch.  The veteran did not require, and probably would not 
benefit from, medications for pouchitis in the summer of 
2007.  The examiner concluded that these sysmptoms were 
definitely related to the veteran's diagnosis of ulcerative 
colitis and the required surgery.


B.  Analysis

Disability evaluations are determined by application of 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the question for consideration is entitlement to a higher 
initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.

The RO evaluated the veteran's post-operative residuals of 
ulcerative colitis under Diagnostic Codes 7323 and 7319.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
The additional code is shown after a hyphen.  38 C.F.R. 
§ 4.27 (2007).  Here, the veteran is rated generally under DC 
7323 for ulcerative colitis, and more specifically under DC 
7319 for irritable colon syndrome.

Under DC 7323, a 30 percent rating is assigned when 
ulcerative colitis  is moderately severe, with frequent 
exacerbations.  A 60 percent rating is warranted for severe 
ulcerative colitis, with numerous attacks a year and 
malnutrition, with health fair only during remissions.  A 100 
percent rating is warranted for pronounced ulcerative 
colitis, resulting in  marked malnutrition, anemia, and 
general debility, or with serious complications such as a 
liver abscess.  38 C.F.R. § 4.114, Diagnostic Code 7323 
(2007).

Under DC 7319, a 10 percent rating is assigned for moderate 
irritable colon syndrome when there are frequent episodes of 
bowel disturbance with abdominal distress.  A 30 percent 
rating is assigned for severe irritable colon syndrome with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  38 C.F.R. § 4.114, 
Diagnostic Code 7319 (2007).

The RO and the Board's November 2006 remand also discussed 
two additional diagnostic codes that could be relevant to 
this veteran's disability.  Under DC 7329, a 10 percent 
rating is assigned for resection of the large intestine with 
slight symptoms, a 20 percent rating is assigned for 
resection of the large intestine with moderate symptoms, and 
a 40 percent rating is assigned for resection of the large 
intestine with objectively severe symptoms that are supported 
by examination.  38 C.F.R. § 4.114, Diagnostic Code 7329 
(2007).

In addition, DC 7332 for evaluation of the rectum and anus, 
or impairment of sphincter control, provides that a 30 
percent rating is appropriate if the impairment is manifested 
by occasional involuntary bowel movements that necessitate 
the wearing of a pad.  A 60 percent rating is appropriate if 
the impairment is manifested by extensive leakage and fairly 
frequent involuntary bowel movements.  A 100 percent rating 
is appropriate if there is a complete loss of sphincter 
control.  38 C.F.R. § 4.114, Diagnostic Code 7332 (2007).

Considering the record in light of the criteria noted above, 
the Board finds that the criteria for a rating of 60 percent 
for post-operative residuals of ulcerative colitis have been 
met. 

The VA outpatient treatment records dated from April 2003 to 
June 2007 do not refer to fecal incontinence.  As noted 
above, the evidence does show some leakage at night.  The 
evidence of record for symptoms of diarrhea (most 
appropriately evaluated under DC 7319) shows that the veteran 
is stable with 10 to 12 loose stools per day, with no blood 
in the stools.  He uses stool bulking agents, has some 
occasional leakage of stool at night and fecal urgency.  
There is some evidence of diarrhea and constipation in the 
past.  The June 2007 examiner noted that the frequency of 
diarrhea was quite disabling in the past and noted that it 
probably led to the perianal abscess in 2004, but there is no 
current evidence of record of diarrhea or constipation.  
According to the May 2007 VA examination, there are no 
current manifestations of the ulcerative colitis condition 
(rated under DC 7323), and the veteran is not required to 
take any medications for such.  In addition, and perhaps more 
significantly, there is no evidence of record showing signs 
that the veteran suffers from malnutrition.

In summary, the Board must conclude that the criteria for the 
next higher rating under DC 7323 of 60 percent, for severe 
ulcerative colitis, with numerous attacks a year and 
malnutrition, with health fair only during remissions, has 
not been met.  Since the grant of service connection, 
effective April 4, 2002, there is no evidence of the 
veteran's malnutrition, or of severe symptoms of ulcerative 
colitis, or of his only fair health during periods of 
remission.  It logically follows that the criteria for the 
assignment of any higher rating under that diagnostic code 
likewise have not been met.

The Board, however, finds that higher evaluation is warranted 
under  DC 7332; the veteran's statements and the medical 
evidence of record are consistent with extensive leakage and 
fairly frequent involuntary bowel movements. In September 
2007, the veteran reported 6-15 involuntary bowel movements 
each day, with associated leakage and diarrhea if he is more 
than 15-20 feet from a bathroom. Given the chronic nature and 
symptomatology of the disability at issue, a 60 percent 
evaluation more appropriately reflects the degree of 
functional impairment. Complete loss of sphincter control 
such as to warrant a 100 percent evaluation is not shown. For 
all the foregoing reasons, the Board finds that the initial 
rating of 60 percent represents the maximum rating assignable 
since the effective date of the grant of service connection 
for this disability. As such, there is no basis for a staged 
rating of this disability, pursuant to Fenderson. 

The benefit of the doubt is resolved in the veteran's favor.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).






ORDER

An initial rating of 60 percent for post-operative residuals 
of ulcerative colitis is granted, subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


